NOT FOR PUBLICATION                           FILED
                                                                          MAR 6 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOROTHY GRACE MARIE                             No.    19-16189
MARAGLINO,
                                                D.C. No. 1:17-cv-01535-LJO-BAM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

J. ESPINOSA, Warden; C. COOPER,
Associate Warden,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      California state prisoner Dorothy Grace Marie Maraglino appeals pro se

from the district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging

federal and state law violations in connection with restitution payments. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2)(b)(ii). Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Maraglino’s due process claim arising

from the withholding of restitution and fees from deposits to her inmate trust

account because Maraglino had an adequate postdeprivation remedy under

California law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“[A]n

unauthorized intentional deprivation of property by a state employee does not

constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is

available.”); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (“California

[l]aw provides an adequate post-deprivation remedy for any property

deprivations.”).

      The district court properly dismissed Maraglino’s due process claim arising

from the treatment of her prison appeals because Maraglino “lack[s] a separate

constitutional entitlement to a specific prison grievance procedure.” Ramirez v.

Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Maraglino’s state law claims because the court



                                          2                                      19-16189
dismissed the federal claims over which it had original jurisdiction. See 28 U.S.C.

§ 1367(c)(3); Lacey v. Maricopa County, 693 F.3d 897, 940 (9th Cir. 2012) (en

banc).

         AFFIRMED.




                                         3                                   19-16189